        CASE 0:20-cv-00827-ECT-TNL Doc. 128 Filed 01/27/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

 In re: EpiPen Direct Purchaser Litigation     File No. 20-cv-00827 (ECT/TNL)

 THIS DOCUMENT RELATES TO:

 All Direct Purchaser Actions



                [PROPOSED] ORDER APPROVING STIPULATION

       This matter is before the Court on the stipulation of the parties filed on January 27,

2021, ECF No. 127 (the "Stipulation"). In accordance with that stipulation, it is hereby

ordered:


       1. The Stipulation is APPROVED.


IT IS SO ORDERED,

       Dated this ______ day of January, 2021 at Minneapolis, Minnesota.



                                          __________________________________
                                          Tony N. Leung
                                          United States Magistrate Judge
